    Case 4:19-cv-00530-A Document 52 Filed 06/29/20             Page 1 of 12 PageID 2016


                       IN THE UNITED STATES DISTRICT C
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

SINGLE BOX, L. p., ET AL.,                      §
                                                §
                 Plaintiffs,                    §
                                                §
vs.                                             §   NO. 4:19-CV-530-A
                                                §
BRETT DEL VALLE, ET AL.,                        §
                                                §
                 Defendants.                    §


                             MEMORANDUM OPINION & ORDER

           Carne on for consideration the motion of plaintiffs, Single

Box, L.P.        ("Single Box"), and SB AB West Loop, L.P., f/k/a SB

Finco AB, L.P.         ("West Loop"),        for summary judgment against

defendants, Brett Del Valle ("Del Valle"), PRP Menifee, LLC

    ("PRP Menifee"), and Peninsula Retail Partners V,                     LLC ("PRP      v•)
       1
Doc.       36.   Having considered the motion and brief in support,

defendants' response, plaintiffs' reply, defendants' response to

such reply,       the record, and the applicable legal authorities,

the court finds that plaintiffs' motion should be granted.'




1
  The "Doc. "reference is to the number of the item on the docket in this action.
2
  Defendants object to portions of the declaration of Brandon .Johnson, the Authorized Signatory
of the Manager of the General Partner of plaintiffs. Doc. 46111130-36 (objecting to portions of
Doc. 38 at App. 4, 7). The court sustains the objections as to the legal arguments and
conclusions contained in the relevant paragraphs but not as to the facts stated therein.
 Plaintiffs object to portions of the declaration of Del Valle. Doc. 49 ,11! 4-6 (objecting to
portions of Doc. 47 at App. 6-9). The court sustains the objections as to paragraphs 27, 28, and
29 of such declaration, sustains the objections as to the mentions of plaintiffs' purportedly
deceitful intentions in paragraphs 24 and 24, and overrules the remaining objections.
    Case 4:19-cv-00530-A Document 52 Filed 06/29/20           Page 2 of 12 PageID 2017



                                              I.

                                 The Undisputed Facts

        The summary judgment evidence establishes, without genuine

dispute,      that:

        Plaintiffs bring a single claim of breach of contract

against defendants.           Doc. 20 at 9-10.           Individual defendant Del

Valle is a commercial real estate developer who uses corporate

entities like defendants PRP Menifee and PRP V to acquire and

develop commercial land.              Doc. 38 at App. 288-90.             In 2016,

Smart & Final Stores, LLC             ("Smart & Final"), a grocery store

chain, directed Del Valle to a commercial site in Menifee,

California and expressed interest in Del Valle developing a

shopping center on the site, for which Smart & Final would be

the anchor tenant         ("the project").          Id. at App. 293-95.           Due to

va-rious delays, defendants and Smart                &   Final ren'egotiated the

lease agreement multiple times to move the-outside delivery date

back,    finally resulting in an outside delivery date of December

3,    2018.   Id. at App. 261-62, 344-45.

        Plaintiffs are lenders who, by a series of contracts,'

agreed to loan funds to defendants to be used in the project.



3
 Single Box and PRP V entered into the Master Loan Agreement, Doc. 38 at App. 10-56, and
Del Valle and PRP V entered guarantee agreements in favor of Single Box in relation to PRP V's
obligations under such Master Loan Agreement, id. at App. 58-85. PRP Menifee and Single Box
Cali, L.P. (West Loop's predecessor-in-interest) entered into the Menifee Construction Loan
Agreement, id. at App. 87-154, and executed a related deed of trust, id. at App. 156-228, and
promissory note, id. at App. 230-241. Del Valle entered a guarantee agreement in favor of
                                              2
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20               Page 3 of 12 PageID 2018



Doc. 20     ~~   9-11; Doc. 25 , , 9-11.             Under the contracts,

defendants PRP V and PRP Menifee agreed,                     inter alia, to complete

the project by the outside delivery date.                       Doc. 38 at App. 125

 (Construction Loan Agreement between defendant PRP Menifee and

plaintiff West Loop's predecessor-in-interest); id. at App. 39

 (Master Loan Agreement between defendant PRP V and plaintiff

Single Box,       incorporating by reference the Construction Loan

Agreement's default terms) .               Failure to complete construction by

the outside delivery date would constitute a default.                             Id.

Defendants did not complete construction by the December 3, 2018

outside delivery date, and on December 14, 2018, plaintiffs sent

defendants a notice of default.                    Id. at App. 258, 261-62,             343,

345, 347-49.

       The contracts also required defendants PRP Menifee and PRP

V to pay outstanding balances of the loan upon maturity.                                Id. at

App. 39, 230.         The promissory note matured on February 1, 2019.

Id. at App. 231.          Del Valle guaranteed to pay any outstanding

balance owed by PRP V,            id. at App. 60, and PRP Menifee, id. at

App. 245.        Failure to timely pay the outstanding balance

constitutes grounds for default.                   Id. at App. 39, 130, 191.               On

January 15, 2019, plaintiffs sent to defendants a notice that

the payment of the December accrued interest was past due and



Single Box Cali, L.P., in relation to PRP Menifee's obligations under the Menifee Construction
Loan Agreement. ld. at App. 243-256.
                                               3
        Case 4:19-cv-00530-A Document 52 Filed 06/29/20           Page 4 of 12 PageID 2019



    demanded payment.        Id. at. App. 264.           On February 4, 2019,

    plaintiffs sent to defendants a notice that the loan matured on

    February 1, 2019 but that plaintiffs had not received payment in

    full of all amounts due.            Id. at App. 268          (notice); see also id.

    at App. 231 (Promissory Note maturity date).                       Defendants did not

    pay the outstanding balances,             id. at App. 308, 320, 326, 353, to

    plaintiffs' damage in the full amount of the balance.

            On the occurrence of a potential default, plaintiffs'

    duties to make further advances to defendants automatically

    terminate. ·•    Id. at App. 4 3, 131.           In the event of a default, the

    agreements allow plaintiffs to take exclusive control of the

    property, perform defendants' duties, and authorize a

    foreclosure sale.        Id. at App. 131, 195-96.                Plaintiffs stopped

    providing funding to defendants and assumed control of

    negotiations with Smart & Final in December of 2018.                           Doc. 38 at

    App. 7; Doc. 47 at App. 7-8; Doc. 50 at App: 389, 400-02.

    Construction was not completed, and Smart & Final backed out as

    the anchor tenant.        Doc. 47 at App. 8-9.              A foreclosure sale on

October 18, 2019 did not fully compensate plaintiffs for the

    total unpaid debt and costs.              Doc. 38 at App. 7, 277.




    1
' A "Potential Default" means "the occurrence of any event or circumstance which could, with
the giving of notice or the passage of time, or both, constitute an Event or Default." Doc. 38 at
App. 102.

                                                 4
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 5 of 12 PageID 2020



                                     II.

                         Grounds of the Motion

        Plaintiffs allege that there is no genuine dispute of fact

as to the elements of the breach of contract claim - their sole

cause of action - and that they are entitled to judgment as a

matter of law.     Doc. 37 ,   19.

                                     III.

                Applicable Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.            Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby,         Inc., 477 U.S. 242,

247   (1986)    The movant bears the initial burden of pointing out

to the court that there is no g·enuine dispute .as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986)

        Once the movant has carried its burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to the claim or claims in question.

Id. at 324; see also Fed. R. Civ. P. 56(c)         ("A party asserting

that a fact          is genuinely disputed must support the

assertion by        . citing to particular parts of materials in

the record                If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving

                                      5
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20      Page 6 of 12 PageID 2021


party, there is no genuine dispute for trial and summary

judgment is appropriate.      Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).             In Mississippi

Prot. & Advocacy Sys.,    Inc. v. Cotten, the Fifth Circuit

explained:

     Where the record, including affidavits,
     interrogatories, admissions, and depositions could
     not, as a whole, lead a rational trier of fact to find
     for the nonmoving party, there is no issue for trial.
929 F.2d 1054, 1058 (5th Cir. 1991).

                                    IV.

                                 Analysis

     Plaintiffs allege that there is no genuine dispute as to

the elements of their breach of contract claim and that they are

entitled to judgment as a matter of law.             Doc. 37   ~    19.     The

court agrees.

     The elements of a breach of contract claim are (I) the

existence of a valid contract between the parties,                 (II)

performance or tendered performance by the plaintiff,                 (III)

breach of the contract by the defendant, and (IV) damages

sustained by the plaintiff as a result of the breach.                     Smith.

Int'l,   Inc. v. Egle Grp., LLC, 490 F. 3d 380, 387 (5th Cir.

2007).   No genuine dispute exists concerning these elements.

The contracts are valid. Doc. 25         ~   30.   Plaintiffs performed by

funding advance requests submitted by defendants.                  Doc. 50 at

App. 389, 391-98.    Under the contracts, defendants had duties to

                                     6
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 7 of 12 PageID 2022


complete the project by the outside delivery date and to pay the

outstanding balance of the loan upon maturity, Doc. 38 at App.

39, 125, 230, and defendants did not complete the project by

such date or pay such balance, id. at App. 258, 261-62, 264,

268, 343, 345, 347-49.     Plaintiffs have suffered damages because

of defendant's failure to pay the outstanding balance and

compete the. project.    Id. at App. 7, 277.

     Defendants assert that a genuine dispute of fact exists as

to whether plaintiffs committed a prior material breach, which

would relieve defendants of any contractual duties.           Doc. 46   ~~


37-48, 50; Mustang Pipeline Co., Inc. v. Driver Pipeline Co.,

Inc., 134 S.W.3d 195, 196 (Tex. 2004)         ("It is a fundamental

principle of contract law that when one party to a contract

commits a material breach of that contract, the other party is

discharged or excused from further performance.").

Specifically, defendants claim that a genuine dispute of fact

exists as to whether plaintiffs (I)         interfered with defendants'

negotiations with Smart & Final, Doc. 46 ,, 37-46, and (II)

failed to provide funding for the project in September or

October 2018, id. ,, 47-48.      The court disagrees.       There is no

genuine dispute of fact in the summary judgment record regarding

plaintiffs' compliance with the contracts.

     First, plaintiffs did not breach the contracts by directly

negotiating with Smart & Final.          Defendants correctly assert

                                     7
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 8 of 12 PageID 2023


that plaintiffs had a duty not to wrongfully interfere with

defendants' ability to render performance under the contract.

De Avila v. Espinoza Metal Bldg. & Roofing Contractors, 564

S.W.3d 150, 154-55      (Tex. App.-El Paso 2018); Tacon Mech.

Contractors, Inc. v. Grant Sheet Metal,         Inc., 889 S.W.2d 666,

670     (Tex. App.-Houston 1994).      Defendants also correctly claim

that they attempted to timely complete the project by

negotiating with Smart & Final for a later outside delivery

date, Doc. 47 at App. 6-7, 156-59, and plaintiffs assumed

control of the negotiations and told defendants not to

communicate with Smart & Final, Doc. 38 at App. 7; Doc. 47 at

App. 7-8.

        However, plaintiffs did not intervene in the negotiations

until they were permitted to by the contracts.             Although in

November 2018, defendants and Smart & Final began negotiating a

fourth lease amendment which would have extended the outside

delivery date, as of December 3, 2018, no such amendment had

been executed.     Doc. 47 at App. 6-7      (negotiations were ongoing),

153-55 (unsigned draft of proposed amendment), 160            (negotiations

had not concluded by December 4, 2 018) .        In fact, defendants

were still negotiating the proposed amendment with Smart & Final

on December 17, 2018,         fourteen days after the outside delivery

date.     Id. at App.   7-8    (As of December 17, 2018,    "[t]he only

thing required for successful completion of the project was for

                                       8
 Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 9 of 12 PageID 2024



Smart & Final to execute the lease agreement that          [Del Valle]

had been negotiating with Smart & Final.").

      Without an executed amendment, the outside delivery date

remained December 3, 2018.       Because defendants failed to

complete the project by such date, they defaulted on the

contracts, and plaintiffs were entitled to perform defendants'

duties,   including negotiating with Smart & Final.         Doc. 38 at

App . 131, 19 5-9 6 .   It was not until December 17, 2018,      fourteen

days after the date of default, that plaintiffs tool' control of

negotiations and told defendants to cease communication with

Smart & Final.      Doc. 38 at App. 7; Doc. 47 at App. 7-8.

Therefore, plaintiffs' negotiations with Smart & Final did not

constitute a prior material breach that relieved defendants of

their contractual duties.

      Second, plaintiffs did not commit a prior material breach

by ceasing funding of the loan.          Defendants contend that a

triable issue of fact exists on this point because Del Valle

stated in a declaration and a deposition that plaintiffs ceased

funding the project in September or October 2018.           Doc. 46   ~   47

(citing Doc. 47 at App. 9, 203).         However, a party's self-

serving and unsupported statement will not on its own defeat

summary judgment where direct evidence in the record is to the

contrary.    United States v. Lawrence,      276 F.3d 193, 197    (5th

Cir. 2001); In re Mun. Bond Antitrust Litig.,         672 F.2d 436, 440

                                     9
    Case 4:19-cv-00530-A Document 52 Filed 06/29/20            Page 10 of 12 PageID 2025


    (5th Cir. 1982); Chambers v. Sears Roebuck & Co., 428 Fed. App'x

400, 407-08       (5th Ci:c 2011).

         The advance draw requests and accounting information in the

record show that plaintiffs complied with the contracts by

providing funds in response to defendants' requests in the fall

of 2018.       On September 25, 2018, plaintiffs funded defendants'

August 31, 2018 draw request, and on November 19, 2018,

plaintiffs funded defendants' October 12, 2018 draw request.'

Doc . 50 at App. 3 8 6- 8 7 , 3 8 9, 3 9 2 - 3 9 8 .

         Defendants submitted another draw .request on November 27,

2018, which plaintiffs never funded.                     Id. at App. 389, 400-02.

However, plaintiffs were not obligated to provide such funds.

Plaintiffs' commitment to make further advances to defendants

automatically terminated upon the occurrence of any potential

default.       Doc. 38 at App. 131.             A "Potential Default" means "the

occurrence of any event or circumstance which could, with the

giving of notice or the passage of time, or both, constitute an

Event of Default."            Id. at App. 102.           Plaintiffs' obligation to

make further advances on the loan terminated, at the latest,

moments before defendants defaulted on December 3, 2018.                              Thus,




5
  Although this evidence was included in the supplemental appendix filed with plaintiffs' reply
instead of the appendix to their motion, the court may consider it because defendants had the
opportunity to respond. See Vais Arms Inc. v. Vais, 383 F.3d 287, 292 (5th Cir. 2004) ("Rule
56( c) merely requires the court to give the non-movant an adequate opportunity to respond prior
to a ruling.").
                                               10
Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 11 of 12 PageID 2026


plaintiffs' obligation to fund the project automatically

terminated, at most, four business days after delivery of the

final funding request.        However, plaintiffs were not obligated

to disburse funds in response to a request until at least ten

business days after the delivery date of the request.           Doc. 38

at App. 108.         Plaintiffs were no longer obligated to fund the

request upon the request's disbursement date.          Id. at App. 131.

        There is no genuine dispute of fact as to whether (I) the

contracts are valid,       (II) plaintiffs performed on the contracts,

(III) defendants did not fulfill their duties and were not

relieved from such duties, and (IV) plaintiffs sustained

damages.     Therefore, there is no dispute as to any material

fact,    and plaintiffs are entitled to judgment as a matter of

law.

                                     v.

                                   Order

        Therefore,

        The court ORDERS that plaintiffs' motion for summary

judgment be, and is hereby, granted.

        The court further ORDERS that by 4:00p.m. on July 6, 2020,

plaintiffs file a document to which they shall attach a proposed

final judgment and in which they shall explain their calculation

of all items included in the dollar amount of the recovery

suggested in their proposed final judgment, including breach of

                                     11
Case 4:19-cv-00530-A Document 52 Filed 06/29/20   Page 12 of 12 PageID 2027


contract damages, attorneys' fees,      and pre-judgment interest,

and that by 4:00p.m. on July 13, 2020, defendants may file a

response to such document.

     The court further ORDERS that the pretrial conference set

for July 6, 2020 be, and is hereby, cancelled.

     SIGNED   June~        2020.




                                   12
